NOT FOR PUBLICATION                           FILED
                                                                          JUN 10 2020
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LYLE MARK COULTAS,                              No. 19-35421

                Plaintiff-Appellant,            D.C. No. 3:19-cv-00021-HZ

 v.
                                                MEMORANDUM*
CARROLL TICHENOR, Individually and
in his Official Capacity as a Yamhill County
Prosecutor; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Oregon
                   Marco A. Hernandez, Chief Judge, Presiding

                             Submitted June 2, 2020**

Before:      LEAVY, PAEZ, and BENNETT, Circuit Judges.

      Lyle Mark Coultas appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging fraud on the court. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal on the basis of res judicata. Stewart v. U.S. Bancorp., 297 F.3d 953, 956

(9th Cir. 2002). We may affirm on any basis supported by the record, Thompson v.

Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008), and we affirm.

      Dismissal of Coultas’s action to set aside a prior judgment for fraud on the

court was proper because Coultas failed to allege facts sufficient to state a claim.

See Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se

pleadings are to be liberally construed, a plaintiff must still present factual

allegations sufficient to state a plausible claim for relief); see also Appling v. State

Farm Mut. Auto. Ins. Co., 340 F.3d 769, 780 (9th Cir. 2003) (“Fraud on the court

requires a grave miscarriage of justice.” (citation and internal quotation marks

omitted)).

      We reject as unsupported by the record Coultas’s contentions regarding

judicial misconduct.

      All pending motions are denied.

      AFFIRMED.




                                           2                                      19-35421